 Case 2:19-cv-06544-FMO-PLA Document 26 Filed 06/01/20 Page 1 of 1 Page ID #:1762



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11

12   JEFFERY MILES,                           )   No. CV 19-6544-FMO (PLA)
                                              )
13                      Petitioner,           )   JUDGMENT
                                              )
14                v.                          )
                                              )
15   RAYMOND MADDEN, Warden,                  )
                                              )
16                      Respondent.           )
                                              )
17

18         Pursuant to the Order Accepting Magistrate Judge’s Report and Recommendation,
19   IT IS ADJUDGED that the Petition is denied and dismissed with prejudice.
20

21   DATED: June 1, 2020                                           /s/
                                                       HONORABLE FERNANDO M. OLGUIN
22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
